Exhibit 10.1

PROMISSORY NOTE


DATE:
January 4, 2008



MAKER:
The Resourcing Solutions Group, Inc.
A Nevada corporation

 


MAKER'S
MAILING ADDRESS:
 
7621 Little Avenue-Suite 101
Charlotte, NC  28226
Telephone (704) 643-0676

                                                                   




PAYEE:
PLACE FOR PAYMENT
Tritent International Corpration
100 Overlook Center-First Floor
Princeton, NJ  08540

                                                                                    




PRINCIPAL AMOUNT:
ONE MILLION AND NO/100 DOLLARS
($1,000,000.00)

 


INTEREST RATE
FIFTY PERCENT (50%) of Outstanding Principal



TERMS OF PAYMENT
(PRINCIPAL AND INTEREST)
 
All funds due and owing, including but  not limited to the unpaid principal
amount and accrued interest shall be paid in full no later than sixty (60) days
from the date of this Note.
 
SECURITY FOR PAYMENT:
 
Security is provided by all assets of The Resourcing Solutions Group, Inc. 
Public notice of this indebtedness provided through the filing of SEC Form 8-K
on January 4, 2008.


OTHER SECURITY FOR PAYMENT
None


Maker promises to pay to the order of Payee at the place for payment and
according to the terms of payment the principal amount plus interest at the
rates stated above. All unpaid amounts shall be due by the final scheduled
payment date.


If Maker defaults in the payment of this Note or in the performance of any
obligation in any instrument securing or collateral to it, and the default
continues after Payee gives Maker notice of the default and the time within
which it must be cured, as may be required by law or by written agreement, then
Payee may declare the unpaid principal balance and earned interest on this Note
immediately due. Maker and each surety, endorser, and guarantor waive all
demands for payment, presentations for payment, notices of intention to
accelerate maturity, notices of acceleration of maturity, protests, and notices
of protest, to the extent permitted by law.


If this Note or any instrument securing or collateral to it is given to an
attorney for collection or enforcement, or if suit is brought for collection or
enforcement, or if it is collected or enforced through probate, bankruptcy, or
other judicial proceeding, then Maker shall pay Payee all costs of collection or
enforcement, including reasonable attorney's fees and court costs, in addition
to other amounts due. Reasonable attorney's fees shall be 10% of all amounts due
unless either party pleads otherwise.


 
 

--------------------------------------------------------------------------------

 
Interest on the debt evidenced by this note shall not exceed the maximum amount
of nonusurious interest that may be contracted for, taken, reserved, charged, or
received under law; any interest in excess of that maximum amount shall be
credited on the principal of the debt or, if that has been paid, refunded. On
any acceleration or required or permitted prepayment, any such excess shall be
canceled automatically as of the acceleration or prepayment or, if already paid,
credited on the principal of the debt or, if the principal of the debt has been
paid, refunded. This provision overrides other provisions in this and all other
instruments concerning the debt.


Each Maker is responsible for all obligations represented by this Note. When the
context requires, singular nouns and pronouns include the plural.






The Resourcing Solutions Group, Inc.,


By: /s/ Gary Musselman                    
  Gary Musselman
 
Its: President and CEO











